     Case 2:19-cv-00639-MCE-JDP Document 32 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            No. 2:19-cv-00639-MCE-JDP (PC
12                       Plaintiff,                     ORDER SETTING BRIEFING SCHEDULING
                                                        FOR PLAINTIFF’S MOTIONS TO COMPEL
13           v.                                         DISCOVERY
14    DAVID BAUGHMAN, et al.,                           ECF Nos. 30, 31
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel, has filed two documents in which he

18   raises various objections to defendants’ responses to discovery requests. ECF No. 30, 31. The

19   court construes these filings as motions to compel discovery and will direct defendants to file a

20   response to these motions.

21          Accordingly, it is hereby ORDERED that:

22          1. The documents filed at ECF Nos. 30 and 31 are construed as motions to compel

23   defendants to provide further responses to discovery.

24          2. Defendants shall file an opposition or statement of non-opposition to plaintiff’s

25   motions to compel, ECF Nos. 30 and 31, within twenty-one days of the date this order is filed.

26          3. Plaintiff may file a reply to defendants’ opposition, if any, within seven days of the

27   date defendants’ opposition is served.

28
                                                       1
     Case 2:19-cv-00639-MCE-JDP Document 32 Filed 12/17/20 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   December 16, 2020
                                           JEREMY D. PETERSON
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
